Citation Nr: 0921971	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  07-36 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss of the 
left ear.

2.  Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 




INTRODUCTION

The Veteran served on active duty from September 1951 to 
August 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The underlying issue of entitlement to service connection for 
hearing loss of the left ear as well as the issue of 
entitlement to service connection for hearing loss of the 
right ear are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if additional action is required on his part.

FINDINGS OF FACT

1.  In an October 1997 decision, the RO denied a claim of 
entitlement to service connection for hearing loss of the 
left ear.  Although notified of that decision in October 
1997, the veteran did not perfect an appeal of this issue.

2.  Evidence associated with the claims file since the RO's 
October 1997 denial was not previously before agency decision 
makers, is not cumulative or duplicative of evidence 
previously considered, relates to an unestablished fact 
necessary to substantiate the merits of the claim, and raises 
a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The October 1997 RO decision is final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the final October 1997 RO 
determination, in which the RO denied service connection for 
hearing loss of the left ear, is new and material, and this 
claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  The Board points out that the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
38 U.S.C.A. § 5103A(f).

While some duties imposed by the VCAA are pertinent to 
applications to reopen previously denied final claims, e.g. 
Kent v, Nicholson, 20 Vet. App. 1 (2006), in addition to the 
duties imposed on the underlying claim of service connection, 
the Board finds that, in view of the Board's favorable 
disposition of the claim presently being decided with respect 
to reopening the claim for service connection for hearing 
loss of the left ear, the VCAA and its implementing 
regulations do not prevent the Board from rendering a 
decision as to this issue.

II.  Facts

The Veteran's service treatment records are unavailable for 
review and are presumed destroyed in a fire at the National 
Personnel Records Center in St. Louis, Missouri.  

The Veteran's service personnel record (DD Form 214) shows 
that he served with Company A 101 Signal Battalion.  His 
military occupational specialty is not noted.  This record 
also shows that upon completion of his active duty service in 
August 1953, the Veteran was to be transferred to the Army 
Reserves - Signal Corps to complete 8 years of service under 
the Universal Military Training and Service Act.  

On file are private audiogram results in graph form from 
William T. Poirer, M.D., dated in March 1983.  This report 
contains an impression of mild to moderately severe mid to 
high frequency sensorineural hearing loss in the left ear 
without decreased speech discrimination.

In May 1997, the Veteran filed a claim for service connection 
for hearing loss of the left ear with an onset date of 1952.

In June 1997, the Veteran submitted a statement with an 
attached discharge certificate from service.  He explained 
that his house burned in 1955 and that was the only record he 
had.  The discharge certificate shows that the Veteran was 
transferred from active duty to the Army Reserve in August 
1953 and was honorably discharged from the United States Army 
in December 1953.

On NA Form 13055 (Rev. 1-90), the Veteran reported that his 
left ear hearing loss was caused from being too close to 50 
caliber machine guns.    

In an October 1997 rating decision, the RO denied the 
Veteran's claim for service connection for hearing loss of 
the left ear. 

In February 2006, the Veteran filed an application to reopen 
a claim for service connection for hearing loss of the left 
ear (as well as filed a claim for service connection for 
hearing loss of the right ear).  He asserted that he lost his 
hearing because of all the explosions, shooting and artillery 
around him for 18 months.  He also said that an ammunitions 
dump exploded near him and he felt that this caused most of 
the damage to his hearing.

In March 2006, the RO received statements from the Veteran's 
sisters who said that the Veteran had no hearing problems 
prior to service, but that after his discharge he had 
difficulty with his hearing.  

In his notice of disagreement dated in July 2006, the Veteran 
said that he had been in combat in Korea even though his 
discharge papers did not show that.  He said that despite his 
job as a line repairman, he had been subjected to artillery 
fire and explosions.  He said that most of his time there he 
worked in Motor Transport Maintenance and as a driver.  

In a Report of Contact in October 2007, the Veteran reported 
that when he left Korea he was assigned to a Reserve Unit, 
but he never reported in.  He said that sometime later when 
his unit contacted him, they informed he that he was being 
separated from service due to his hearing loss.  

In a statement (VA Form 21-4138) dated in October 2007, the 
Veteran reported that while stationed above the 38th parallel 
with Company A, 101 Signal Battalion, in June 1953, he was 
driving to another base and got lost.  He said he went off 
the road to look at a map and it was at that time that an 
explosion went off nearby, either from an artillery round or 
a bomb.  He said that following the explosion he had ringing 
in his ear for about two weeks.  He said he reported to his 
Company Commander about the explosion and that he could not 
hear very well.  He said he felt that if he had stayed longer 
in Korea, his Company Commander would have sent him to Seoul, 
Korea, to have his hearing tested.  He went on to state that 
his hearing had been checked in Des Moines, Iowa, at his 
Reserve station in 1953 as well as three other times.  He 
said that he had always been told his hearing was bad and 
that he needed hearing aids.  

In the substantive appeal (VA Form 9) in October 2007, the 
Veteran said that his service treatment records would show 
treatment in Chin Chon, Korea.  He also said that he had been 
involved in small arms and 50 caliber machine gun fire 
numerous times against the enemy and assumed that this was 
combat in Korea.  

III.  Analysis

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  

In the instant case, a claim of entitlement to service 
connection for hearing loss of the left ear was initially 
denied by the RO in October 1997.  The Veteran did not appeal 
this decision, and it is final with respect to this issue.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.1103.  

Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is received since the last final decision.  
That is, only evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence has 
been presented) will be evaluated in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  

As the appellant in this case filed an application to reopen 
a claim of entitlement to service connection for hearing loss 
of the left ear in February 2006, the revised version of 
3.156 as is set out above is applicable in this appeal.  
Furthermore, for purposes of the "new and material" evidence 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.   
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including an organic 
disease of the nervous system such as sensorineural hearing 
loss, become manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

The evidence on file at the time of the October 1997 adverse 
decision includes a private audiogram in graph form in March 
1983 assessing the Veteran as having mild to moderately 
severe mid high frequency sensorineural hearing loss in the 
left ear with no decreased speech discrimination; the 
Veteran's May 1997 claim that he lost hearing in his left ear 
in service in 1952; and the Veteran's statement on NA Form 
13055 in June 1997 that his left ear hearing loss was from 
being too close to 50 caliber machine guns.  

Evidence on file after October 1997 includes statement from 
the Veteran's sisters in March 2006 asserting that the 
Veteran's hearing problems did not begin until after he 
returned from Korea, as well as the Veteran's statement in 
July 2006 that he had been in combat in Korea and had been 
subjected to noise from artillery fire and explosions.  In 
addition, there is the Veteran's October 2007 statement that 
he reported to his Company Commander that he had been 
subjected to an explosion while driving and could not hear 
very well.  Also in this statement, the Veteran reported that 
he had his hearing checked in Des Moines, Iowa, at his 
Reserve station in and around November 1953, as well as three 
more times, and had been told his hearing was bad and that he 
needed hearing aids.  In addition, the Veteran reported on an 
October 2007 Report of Contact that he never reported to his 
assigned Reserve Unit when he left Korea, but was contacted 
by his Reserve unit and told he was being separated from 
service due to his hearing loss.

As is explained in the law outlined above, new evidence means 
existing evidence not previously submitted to agency decision 
makers and material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  

In denying service connection for hearing loss of the left 
ear in October 1997, the RO noted that there was no evidence 
of loss of hearing during active duty or within 29 years of 
the Veteran's release from active duty.  However, evidence 
submitted after that decision suggests otherwise.  That is, 
the Veteran stated in October 2007 that he had had his 
hearing checked at a Reserve station in November 1953, as 
well as three other times, and was told he had decreased 
hearing and that he was being discharged from the Reserves 
because of his hearing loss.  In addition, the RO received 
statements from the Veteran's sisters in March 2006 attesting 
to the fact that they noticed that the Veteran first showed 
hearing problems after his return from Korea.  

When considering the above-noted additional evidence together 
with evidence previously on file showing that the Veteran had 
been assigned to a Reserve unit upon his release from active 
duty in August 1953 for an eight year term, but had been 
honorably discharged from the Reserves months later, in 
December 1953, the Board finds that the additional evidence 
received bears substantially upon the specific matters under 
consideration and raises a reasonable possibility of 
substantiating the claim.  That is, the additional evidence 
suggests a finding of hearing loss within one year of the 
Veteran's discharge from active duty service.  This is 
particularly significant when considering that certain 
chronic diseases, including an organic disease of the nervous 
system such as sensorineural hearing loss, shall be presumed 
to have been incurred in service if it becomes manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  The Board thus finds that 
the additional evidence received after October 1997 
constitutes new and material evidence to reopen the claim of 
entitlement to service connection for hearing loss of the 
left ear.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hearing loss of the 
left ear is reopened; to this extent only, the appeal is 
granted.




REMAND

Now that the veteran's application to reopen the claim for 
service connection for a hearing loss of the left ear has 
been reopened, the Board finds that additional medical 
development is warranted before a fully informed decision can 
be made in this appeal.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. §3.159(c)(4) (2008).  

While an attempt was made to obtain the Veteran's service 
treatment records from the National Personnel Records Center, 
it does not appear that an attempt was made to request his 
Reserve treatment or personnel records.  Thus, in order to 
ensure that the record contains all available pertinent 
evidence, medical and otherwise, the Board finds that the 
agency of original jurisdiction (AOJ), should, upon remand, 
make requests to the various appropriate agencies, including 
the Records Management Center (RMC) and the Reserve unit that 
the Veteran was assigned to upon his release from active duty 
(See DD Form 214).  The requests should be documented in the 
claims folder, including any responses, positive or negative. 
Requests should continue until the AOJ determines that the 
records sought no longer exist or that further attempts would 
be futile.  38 C.F.R. § 3.159(c). 

The Veteran's claim of entitlement to service connection for 
hearing loss of the right ear is being deferred pending 
completion of the action outlined below.  This is because of 
the significant impact that the evidence requested below 
could have on this claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain the Veteran's Reserve service 
treatment and personnel records.  
Requests should be made to the 
appropriate agencies, including the RMC 
and the Veteran's assigned Reserve Unit 
(See DD Form 214).  Any requests should 
be documented in the claims folder, 
including any response, positive or 
negative.  Requests should continue until 
the AOJ determines that the records 
sought no longer exist or that further 
attempts would be futile.

2.  After completion of the above and any 
other development deemed necessary, to 
include affording the Veteran a VA Ear, 
Nose and Throat (ENT) examination and 
audiological examination, review the 
expanded record, to include any evidence 
submitted since the October 2007 
statement of the case, and determine if 
the Veteran has submitted evidence 
sufficient to warrant entitlement to his 
claims for service connection for hearing 
loss of the left and right ears.  Unless 
the benefits sought on appeal are 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


